Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/797,781 filed on February 21, 2020.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
In response to restriction requirement mailed on September 22, 2020, applicant has elected the inventive concept of claims in Group I, namely claims 1-7, 10, 14-15 and 24 which election was made with traverse and filed on November 23, 2020.
 Accordingly, claims 8-9, 11-13, 16-23 and 25-27 are withdrawn and claims 1-7, 10, 14-15 and 24 are being examined.

Response to Arguments
Applicant's arguments filed November 23, 2020 have been fully considered but they are not persuasive.
Applicant has argued that that the examiner has not provided any examples supporting the argument that Group II claims have utility other than Group I claims (see p. 3 of arguments).
The examiner respectfully disagrees.  Claim 1, belonging to Group I, is drawn to a system comprising of emitter(s), sensor(s) and controller(s) for applications such as 

Examiner’s Note:  The examiner is aware that a Double Patenting rejection cannot be properly made between two sets of claims in a single application, such as Group I and Group II claims, because the claim sets were determined to be directed to separate and distinct inventions and can have different utilities. However, it is noted that applicant has filed, in addition to instant application, three other applications, namely 16/797,772, 16/797,767 and 16/797,792. All four applications were determined to be subject to restriction, and four requirements for restriction/election were mailed for the above-mentioned applications. In response, applicant has elected Group I claims in all four applications for examination. Upon review of claim 1 (in Group I) of the four co-pending applications, it is determined that at least claims 1 of the four applications are in conflict with one another and would therefore be subject to proper provisional double patenting rejection.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 of the instant application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of copending Application Nos. 16/797,772, 16/797,767 and 16/797,792 in view of Pacala et al., US 2019/0011556 A1 and further in view of Blanquart et al., US 2014/0160318 A1.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in conflict simply differ in wordings and not in substance such that resolving the differences between claim 1 of the instant application and claims 1 of copending Application Nos. 16/797,772, 16/797,767 and 16/797,792, would have been obvious to a person of ordinary skill in the art when considering that the differences between the conflicting claims would have been resolved by the above-mentioned references (Pacala ‘556 and Blanquart ‘318) as indicated in the Office action that follows. This is demonstrated in the following tables that shows conflicting claims of side by side to better illustrate the point. Furthermore, a number of other claims of the instant application, such as claims 1-7, 10, 14-15 and 24, are in conflict with claims 1-7, 10, 14-15 and 24 of copending application ‘767. Similar patterns exists with the other 
Application 16/797,781
Claim 1.  A system comprising: an emitter for emitting pulses of electromagnetic radiation; an electromagnetic sensor for sensing energy emitted by the emitter; an image sensor comprising a pixel array for sensing reflected electromagnetic radiation; a controller in electronic communication with the emitter, the electromagnetic sensor, and the image sensor, wherein the controller is configured to synchronize timing of the emitter and the image sensor; wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from about 795 nm to about 815 nm.
Application 16/797,772
Claim 1. A system comprising: an emitter for emitting pulses of electromagnetic radiation; an electromagnetic sensor for sensing energy emitted by the emitter; an image sensor comprising a pixel array for sensing reflected electromagnetic radiation; a controller in electronic communication with the emitter, the electromagnetic sensor, and the image sensor, wherein the controller is configured to synchronize timing of the emitter and the image sensor; wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: electromagnetic radiation having a wavelength from about 770 nm to about 790 nm; or electromagnetic radiation having a wavelength from about 795 nm to about 815 nm.

	
Application 16/797,781
Claim 1.  A system comprising: an emitter for emitting pulses of electromagnetic radiation; an electromagnetic sensor for sensing energy emitted by the emitter; an image sensor comprising a pixel array for sensing reflected electromagnetic radiation; a controller in electronic communication with the emitter, the electromagnetic sensor, and the image sensor, wherein the controller is configured to synchronize timing of the emitter and the image sensor; wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from about 795 nm to about 815 nm.

Application 16/797,767
Claim 1. A system comprising: an emitter for emitting pulses of electromagnetic radiation; an electromagnetic sensor for sensing energy emitted by the emitter; an image sensor comprising a pixel array for sensing reflected electromagnetic radiation; a controller in electronic communication with the emitter, the electromagnetic sensor, and the image sensor, wherein the controller is configured to synchronize timing of the emitter and the image sensor; wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: electromagnetic radiation having a wavelength from about 513 nm to about 545 nm; electromagnetic radiation having a wavelength from about 565 nm to about 585 nm; or electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm.



Application 16/797,781
Claim 1.  A system comprising: an emitter for emitting pulses of electromagnetic radiation; an electromagnetic sensor for sensing energy emitted by the emitter; an image sensor comprising a pixel array for sensing reflected electromagnetic radiation; a controller in electronic communication with the emitter, the electromagnetic sensor, and the image sensor, wherein the controller is configured to synchronize timing of the emitter and the image sensor; wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from about 795 nm to about 815 nm.

Application 16/797,792
Claim 1.  A system comprising: an emitter for emitting pulses of electromagnetic radiation; an electromagnetic sensor for sensing energy emitted by the emitter; an image sensor comprising a pixel array for sensing reflected electromagnetic radiation; a controller in electronic communication with the emitter, the electromagnetic sensor, and the image sensor, wherein the controller is configured to synchronize timing of the emitter and the image sensor; wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from about 770 nm to about 790 nm.


		
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 14-15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pacala et al., US 2019/0011556 A1 (hereinafter “Pacala”) in view of Blanquart et al., US 2014/0160318 A1 (hereinafter “Blanquart”).
With respect to claim 1, Pacala discloses a system [abstract, pars. 2, 7] comprising: an emitter for emitting pulses of electromagnetic radiation [par. 76, FIG. 1 – emitter array 114]; an electromagnetic sensor for sensing energy emitted by the emitter [par. 76, FIG. 1 – sensor array 126]; an image sensor comprising a pixel array for 

With respect to claim 4, Pacala and Blanquart, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Pacala discloses the limitation wherein the electromagnetic sensor provides a value for the energy emitted by the emitter to the controller [par. 25 where the capacitor bank plays the role of the controller]; and the controller controls a duty cycle of the emitter based on a predetermined, known output and the value for the energy emitted by the emitter such that the emitter illuminates a scene with a desired exposure for images captured by the image sensor [par. 114 – ref. to controlling the emission cycle]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 14, Pacala and Blanquart, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Blanquart discloses the limitation wherein the emitter is configured to emit, during a 
With respect to claim 15, Pacala and Blanquart, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Blanquart discloses the limitation wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse [FIG. 6A]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 24, Pacala and Blanquart, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Blanquart discloses the limitation wherein the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation [FIGS. 5, 6A-6B, par. 36]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
s 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pacala in view of Blanquart, as applied to claim 2, and further in view of Torch, US 2011/0077548 A1 (hereinafter “Torch”).
With respect to claim 3, Pacala and Blanquart, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 2. But Pacala and Blanquart, alone or in combination, do not explicitly disclose the limitation wherein the electromagnetic sensor is embedded within the emitter, and wherein the electromagnetic sensor senses the energy emitted by the emitter by sensing energy emitted by at least one, but less than all, of the plurality of discrete laser units within the laser bundle. However, Torch discloses the limitation wherein the electromagnetic sensor is embedded within the emitter [par. 11], and wherein the electromagnetic sensor senses the energy emitted by the emitter by sensing energy emitted by at least one, but less than all, of the plurality of discrete laser units within the laser bundle [pars. 52, 145]. Therefore, in view of disclosures by Torch, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Pacala and Blanquart with Torch, with the motivation to devise a method and apparatus for bio-sensing comprising of emitters and sensors integrated into a single structure [Torch: par. 11].
With respect to claim 5, the claim is directed to a system that performs the same series of steps that are commensurate in scope with combination of steps of claims 2-4. Therefore the claim is rejected for the same reasons of obviousness as noted in the above rejection of claims 2-4.

10 is rejected under 35 U.S.C. 103 as being unpatentable over Pacala in view of Blanquart, as applied to claim 1, and further in view of He et al., US 2018/0129798 A1 (hereinafter “He”).
With respect to claim 10, Pacala and Blanquart, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. But Pacala and Blanquart, alone or in combination, do not explicitly disclose the limitation further comprising an operational amplifier circuit in electronic communication with the electromagnetic sensor. However He discloses the limitation further comprising an operational amplifier circuit in electronic communication with the electromagnetic sensor [par. 157]. Therefore, in view of disclosures by He, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Pacala and Blanquart with He, with the motivation to devise a method and apparatus comprising an emitter and a sensor, equipped with an operational amplifier in order to enhance the S/N ratio of the image signal captured by the sensor [H1: par. 157].

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record including Pacala, Blanquart, Torch and He as well as other prior art found as a result of a comprehensive search (see Search Report), alone or in combination, fail to disclose the following limitations of claim 6 and 7.
Regarding claim 6:
“comparing the value for the energy emitted by the emitter with a desired light output for the emitter;
“determining whether the value for the energy emitted by the emitter is within a tolerance threshold with respect to the desired light output for the emitter; and
“in response to the value for the energy emitted by the emitter not being within the tolerance threshold, adjusting wavelength and/or duration of at least one pulse of the pulses of electromagnetic radiation to bring the value for the energy emitted by the emitter within the tolerance threshold.”
Regarding claim 7:
“calculating a measured exposure level for the image sensor based on the mean pixel value;
“calculating an error measurement based on the measured exposure level and a desired exposure level;
“determining whether the error measurement is within a tolerance threshold; and
“in response to the error measurement not being within the tolerance threshold, adjusting wavelength and/or duration of at least one pulse of the pulses of electromagnetic radiation to bring the error measurement within the tolerance threshold.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Pacala et al., US 2020/0209355 A1, discloses suboixel apertures for channels in a scanning 
Pacala et al., US 2020/0116836 A1, discloses solid-state electronic scanning laser array sensor array. 
Namba, US 2020/0371217 A1 discloses depth image acquiring apparatus.
Blanquart et al., US 2014/0163319 A1, discloses continuous video in a light deficient environment.
Liu et al., US 2018/0270474 A1, discloses optical imaging system and method.
De Wijs et al., US 2019/0090957 A1, discloses wireless position determination.
	

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485